Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of the Department of Social Services, dated October 15, 1976 and made after a fair hearing, which affirmed a determination of the local agency denying petitioner’s application for medical assistance. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. On this record we agree that the evidence presented by petitioner to explain a transfer of funds was insufficient to overcome the statutory presumption contained in section 366 (subd 1, par [e]) of the Social Services Law that such transfers, if made within one year of the date of application, as was the situation here, are presumed to have been made for the purpose of qualifying for public assistance. Shapiro, J. P., Titone, Suozzi and O’Connor, JJ., concur.